Motion granted, without costs, and decision dated July 15, 1971 [37 A D 2d 745] amended by striking the decretal paragraph therefrom and substituting therefor the following: “Judgment modified, on the law and facts, so as (1) to vacate the awards upon the 2nd through 7th and 9th causes of action and a severance and a new trial ordered ias to said causes of action; (2) to vacate the awards upon the 10th, 12th and 14th causes of action and to dismiss said causes of action; and, as so modified, affirmed in the amount of $516,117.43, without costs ”. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.